                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 MARK NORDRUM,

                               Petitioner,
                                                                       OPINION and ORDER
         v.
                                                                          18-cv-78-jdp
 BRAD KOSBAB,

                               Respondent.


       Petitioner Mark Nordrum, appearing pro se, has filed a petition for a writ of habeas

corpus under 28 U.S.C. § 2254. He challenges state court convictions from Vernon County

Case No. 12CF98 for multiple counts of driving while intoxicated and causing an accident in

which he injured another motorist and her son. The petition is fully briefed and ready for

decision. For the reasons set forth below, I conclude that Nordrum has failed to show a denial

of his constitutional rights. Accordingly, I will deny his petition.



                                        BACKGROUND

       The following facts are drawn from the petition and state court records provided by

Nordrum and the state.

       In Vernon County Case No. 12CF98, Nordrum was charged with multiple offenses for

operating a motor vehicle under the influence of an intoxicant, crashing into another car, and

injuring the driver and passenger in the other car. The underlying allegations accused Nordrum

of driving his friend’s truck into oncoming traffic and causing a head-on collision with another

vehicle. After the crash, the truck ended up in the front yard of a group home for juveniles.

Nordrum denied that he was the driver of the vehicle in question and proceeded to a jury trial.
       At trial, Nordrum’s friend Eric Johnson testified that he and Nordrum spent the evening

of July 27, 2012 drinking at numerous bars. Johnson testified that he and Nordrum rode in

Johnson’s truck together, with Johnson driving during the first part of the evening and

Nordrum driving later, when the crash occurred. Dkt. 15-9, at 150. Johnson testified that

although he could not remember the crash, he thought he hit his head on the windshield

because his face and nose were bleeding profusely. Id. at 154. (Johnson’s blood-stained shirt

was introduced into evidence. Pictures of Johnson’s sandals were also introduced. After the

crash, one of Johnson’s sandals was found in the middle of the truck and the other was near

the brake pedal. Id. at 157.) Johnson testified that he had a brief phone conversation with

Nordrum on the morning after the crash, during which Johnson accused Nordrum of wrecking

his truck. Id. at 167. Nordrum responded that he had not been driving. Id.

       Demetrius Smith, a resident of the group home near the crash, testified that the crash

woke him up, and that he woke up a staff member, James Satterwhite. Dkt. 15-10, at 7. Smith

testified that he and Satterwhite were outside between 15 to 20 seconds after he heard the

crash. Id. at 8. Smith also testified that when he arrived outside, he saw Nordrum exit the

driver’s side of the truck and later, saw Nordrum run away through a corn field. Id. at 9.

       Satterwhite testified next. He stated that when he arrived outside with Smith, he saw

the driver-side door swing open and saw Nordrum fall to the ground. Id. at 15. Nordrum told

Satterwhite that there was another person in the truck, and Satterwhite walked to the truck

and looked inside. He saw a man, later identified as Johnson, “stuck in between the dashboard,

the passenger door, and the seat.” Id. Satterwhite opened the passenger door and pulled

Johnson out of the truck. Satterwhite testified that there was blood “all over the center console”

and from the center console to the passenger side door. Id. at 18. He also said that Nordrum


                                                2
was not bleeding, that Johnson’s head was bleeding, and that there was no blood on the driver’s

side of the vehicle. Id. at 19. Satterwhite testified that Nordrum said to Johnson, “Come on.

Let’s go,” and that Nordrum tried to start the truck, but it would not start. Id. at 22-23.

Sometime later, when emergency vehicles were approaching, Nordrum put on a shirt, said

something to Johnson, and ran into a corn field. Id. at 27.

       The first officer to respond to the crash testified that Johnson was standing near the

passenger side of the truck when he arrived on the scene. Dkt. 15-9, at 255. The officer

observed that Johnson was bleeding and had facial injuries and appeared to be intoxicated. Id.

Another officer testified that a canine-assisted search for Nordrum was unsuccessful. Nordrum

was arrested two days later, in Minnesota. Dkt. 15-5, ¶ 6.

       A bartender from one of the bars that Nordrum and Johnson had visited on the night

of the crash testified that both men were very intoxicated and that she refused to serve them

more than one drink. Dkt. 15-9, at 133. She did not see which man was driving the truck when

they left. Id. at 135.

       An analyst from the state crime laboratory testified that a stain on the driver-side air

bag tested positive for blood, but that there was not enough blood to determine the source of

the blood. Dkt. 15-9, at 206. Three bloodstains were identified on the passenger-side airbag.

Nordrum was the source of one stain and Johnson was the source of the other two. Id. at 212.

Because the top of the airbag was not labeled when it was removed from the truck, the analyst

was unable to place the bloodstains in their relative positions within the truck. Id. at 213.

Johnson’s blood was also found on the passenger-side “A-frame.” Id. at 210.

       The jury found Nordrum guilty of one count of causing great bodily harm by operation

of a vehicle while under the influence of an intoxicant; one count of causing bodily harm by


                                               3
operation of a vehicle while under the influence of an intoxicant; one count of causing great

bodily harm by the negligent operation of a vehicle; and one count of causing bodily harm by

the negligent operation of a vehicle. He was sentenced to seven-and-a-half years of initial

confinement and four years of extended supervision.

       Nordrum filed a motion in the circuit court for a new trial, raising due process and

ineffective assistance of counsel claims. After his motion was denied, Nordrum appealed to the

Wisconsin Court of Appeals. The court of appeals affirmed, and the Wisconsin Supreme Court

denied Nordrum’s petition for review.



                                            ANALYSIS

       Nordrum contends that he is entitled to habeas relief because: (1) the state violated his

due process rights by failing to disclose that the state’s witness, Demetrius Smith, had prior

juvenile adjudications; (2) the state violated his due process rights by failing to preserve the

victim’s vehicle and its event data recorder; and (3) his trial counsel was ineffective in a number

of ways.

       Because the Wisconsin Court of Appeals addressed the merits of Nordrum’s claims

when it affirmed the denial of his postconviction motion, this court’s review is subject to the

deferential standard of review under 28 U.S.C. § 2254(d). Under § 2254(d)(1), Nordrum must

show that the state court’s decision was “contrary to, or involved an unreasonable application

of, clearly established Federal law, as determined by the Supreme Court.” A decision is contrary

to clearly established federal law if it applies a rule that is different from governing law set forth

in Supreme Court cases. Bailey v. Lemke, 735 F.3d 945, 949–50 (7th Cir. 2013). A decision




                                                  4
involves an unreasonable application of Supreme Court precedent if the decision identifies the

correct governing rule of law, but it applies the law unreasonably to the facts of the case. Id.

       Alternatively, Nordrum can obtain relief if he shows that the state court’s adjudication

of his claims was based upon an unreasonable determination of the facts in light of the evidence

presented. 28 U.S.C. § 2254(d)(2). But again, the federal court owes deference to the state

court. The underlying state court findings of fact and credibility determinations are presumed

correct unless the petitioner comes forth with clear and convincing evidence to the contrary.

28 U.S.C. § 2254(e)(1); Campbell v. Smith, 770 F.3d 540, 546 (7th Cir. 2014).

A. The state’s failure to disclose witness’s juvenile record

       Nordrum contends that the state violated his due process rights under Brady v.

Maryland, 373 U.S. 83 (1963), by failing to disclose that witness Demetrius Smith had a

juvenile record. Under Brady and the Due Process Clause of the Fourteenth Amendment, the

prosecution has a duty to disclose material evidence favorable to the accused upon request. Id.

at 87 (“We now hold that the suppression by the prosecution of evidence favorable to an

accused upon request violates due process where the evidence is material either to guilt or to

punishment, irrespective of the good faith or bad faith of the prosecution.”). Evidence is

“material” under Brady if there is a reasonable probability that the result of the proceeding

would have been different if the evidence had been disclosed to the defense. Banks v. Dretke,

540 U.S. 668, 698 (2004).

       In rejecting Nordrum’s Brady claim, the Wisconsin Court of Appeals concluded that,

although the state should have disclosed Smith’s juvenile record, Nordrum was not prejudiced

by the nondisclosure. Dkt. 15-5, ¶ 10, 13. Smith was a non-interested bystander who had no

apparent motive to lie to the jury about the accident or Nordrum’s actions, so there was no


                                                5
reasonable possibility that the jury would have viewed Smith’s credibility differently had it

known about his juvenile record. Id. at ¶ 13.

       The court of appeals’ analysis is a reasonable application of Brady because, as the court

explained, Nordrum was not prejudiced by the state’s nondisclosure. Introduction of Smith’s

juvenile record likely would have had no effect on the jury’s assessment of Smith’s credibility.

Smith had no reason to lie to the jury about the accident and, in any event, Smith’s testimony

was very brief and cumulative to Satterwhite’s testimony. Smith testified only that he heard

the crash, woke Satterwhite, went outside, and saw Nordrum exit the driver’s side of the vehicle

and run away through a corn field. Satterwhite confirmed Smith’s version of events and

provided more detailed testimony regarding the incident, and specifically, about Johnson’s

injuries and location in the vehicle. Therefore, Nordrum has not shown that his due process

rights were violated when the state failed to inform him of Smith’s juvenile adjudications.

B. The state’s failure to preserve the victims’ vehicle

       Nordrum also contends that his due process rights were violated when the victim’s car

was released from being impounded and destroyed. Nordrum contends that the post-trial

destruction of the car precluded access to the vehicle’s event data recorder, which he believes

may have contained exculpatory evidence concerning how the crash happened.

       The destruction of potentially exculpatory evidence violates a criminal defendant’s right

to due process if (1) the state acted in bad faith; (2) the exculpatory value of the evidence was

apparent before it was destroyed; and (3) the evidence was of such a nature that the defendant

was unable to obtain comparable evidence by other reasonably available means. McCarthy v.

Pollard, 656 F.3d 478, 485 (7th Cir. 2011) (citing California v. Trombetta, 467 U.S. 479, 489

(1984) and Arizona v. Youngblood, 488 U.S. 51, 57 (1988)).


                                                6
       The Wisconsin Court of Appeals rejected this claim, stating that Nordrum had failed

to show that the victim’s car was exculpatory or that the state acted in bad faith. I agree. As

the court explained, this case turned on whether Nordrum was driving the truck that caused

the accident. Dkt. 15-5, ¶ 21. The event data recorder in the victim’s car “could not possibly

have shed light on that inquiry.” Id. In addition, Nordrum has not shown that the state released

the vehicle in bad faith.

C. Ineffective assistance of trial counsel

       Nordrum contends that his trial counsel was ineffective by failing to (1) present

evidence that Eric Johnson’s blood alcohol concentration test was cancelled; (2) impeach

Johnson with evidence of his prior conviction for operating while intoxicated; (3) cross-examine

witness Demetrius Smith; (4) present evidence that the police failed to analyze the event data

recorder in the victim’s car; and (5) present evidence that the police did not follow “best

practices” in conducting the investigation.

       The Wisconsin Court of Appeals stated correctly that to succeed on his ineffective

assistance claims, Nordrum must show show both that his counsel’s performance was deficient

and that he was prejudiced as a result. Dkt. 15-5, ¶ 23; see also See Harrington v. Richter, 562

U.S. 86, 104 (2011); Strickland v. Washington, 466 U.S. 668, 687 (1984). To demonstrate

deficient performance, Nordrum must show “that counsel’s representation fell below an

objective standard of reasonableness.” Strickland, 466 U.S. at 687–88. “This means identifying

acts or omissions of counsel that could not be the result of professional judgment.” Sussman v.

Jenkins, 636 F.3d 329, 349 (7th Cir. 2011) (internal quotation marks and citations omitted).

To demonstrate prejudice, Nordrum must show “a reasonable probability that, but for




                                               7
counsel’s unprofessional errors, the result of the proceeding would have been different.”

Strickland, 499 U.S. at 694.

       1. Failure to question police about Johnson’s blood alcohol concentration test

       Nordrum faults trial counsel for not informing the jury that police obtained a blood

sample from Eric Johnson, but never tested it to determine his blood alcohol concentration.

Nordrum contends that this evidence shows that the police operated with “tunnel vision,”

focusing on him as the only suspect.

       The Wisconsin Court of Appeals rejected this argument on the ground that Nordrum

could not show that exclusion of this evidence prejudiced him. Dkt. 15-5, ¶ 27. I agree. As the

court of appeals stated, there was ample evidence that Nordrum was driving at the time of the

crash. Id. In addition, whether Johnson was intoxicated was not in dispute. There was

testimony from a police officer, bartender, and Johnson himself, that Johnson was intoxicated.

The question to be decided by the jury was whether Nordrum was driving, and the results of

Johnson’s blood alcohol concentration test would have shed little light, if any, on that question.

Therefore, Nordrum was not prejudiced by counsel’s failure to introduce evidence of the

cancelled test.

       2. Failure to impeach Johnson with prior conviction for operating while
          intoxicated

       Nordrum contends that trial counsel was ineffective for not impeaching Johnson with

the fact that he had been convicted previously for operating while intoxicated. Nordrum

contends that counsel could have emphasized that Johnson had a motive to lie because he faced

a possible second-offense operating while intoxicated conviction. The Wisconsin Court of

Appeals concluded that counsel’s failure to impeach Johnson with his prior conviction was not



                                                8
prejudicial to Nordrum because a “second-offense OWI prosecution is far less serious” than

the other felonies that Johnson would have faced if he had been the driver. Dkt 15-5, ¶ 28.

Johnson would have “faced the same criminal charges, including two felonies, facing Nordrum.”

Id. The jury knew that the driver faced serious felony charges, and the “there is no reason to

believe that the jury would have believed that Johnson was more likely to say that Nordrum

was driving because of the potential second-offense OWI prosecution rather than the threat of

four criminal charges, including two felonies.” Id.

       The court of appeals reasonably determined that failing to impeach Johnson with his

prior conviction was not prejudicial to Nordrum. Even though the jury did not know about

Johnson’s prior conviction, the jury knew that the driver responsible for the crash faced serious

felony charges and that Johnson would have a motive to lie to avoid such charges. The jury

assessed that motive and determined that Johnson was telling the truth. Nordrum is not

entitled to relief on this claim.

       3. Failure to cross-examine witness Demetrius Smith

       Nordrum contends that trial counsel was deficient for failing to cross-examine witness

Demetrius Smith. Trial counsel did not cross-examine Smith because counsel had made an

agreement with the state that he would not cross-examine Smith if the state agreed to not

introduce at trial a statement that Smith had given to a deputy sheriff the night before trial in

which he stated that Nordrum had admitted to driving the truck at the time of the incident.

Dkt. 15-5, ¶ 29. Nordrum contends that counsel should have cross-examined Smith about the

statement, and that counsel should have pointed out that Smith’s “statement of the facts had

changed in the eleventh hour.” Dkt. 20 at 3.




                                                9
       I agree with the Wisconsin Court of Appeals that Nordrum was not prejudiced by trial

counsel’s decision not to cross-examine Smith. Dkt. 15-5, ¶ 30. Smith’s testimony added little

to the state’s case. As discussed above, Smith’s testimony was minimal, and Satterwhite

testified in much greater detail about the scene of the accident. In addition, trial counsel’s

decision not to question Smith about Nordrum’s alleged admission was a reasonable trial

strategy, not an example of below-standard legal work. Because Smith had no reason to lie

about Nordrum, the jury may well have believed Smith that Nordrum confessed to being the

driver. Therefore, Nordrum is not entitled to relief on this claim.

       4. Failure to introduce evidence about event data recorder

       Nordrum also faults trial counsel for not presenting evidence that the police failed to

obtain or analyze the event data recorder in the victim’s car. Nordrum contends that the data

retrieved from the car could have helped the jury understand how the accident happened. The

court of appeals rejected this claim for the same reasons it rejected Nordrum’s stand-alone

claim regarding the state’s failure to preserve the event data recorder: the event data recorder

from the victim’s car was irrelevant to the key issue of the case, which was who was driving the

truck. Dkt. 15-5, ¶ 31. This conclusion is reasonable for the reasons explained already.

       5. Failure to introduce evidence that police did not use best practices

       Nordrum’s final argument is that trial counsel should have argued to the jury that police

failed to comply with “best practices,” and thus likely missed relevant evidence that would have

established who was driving the vehicle. Nordrum does not identify specific problems with the

investigation in his petition, but in the state courts, Nordrum argued that the police failed to

comply with “best practices” regarding the collection of biological samples from the truck. Dkt.

15-5, ¶ 32. The court of appeals discussed how the state’s shortcomings in handling the


                                               10
evidence was presented to the jury, but the court concluded that counsel was not deficient and

Nordrum was not prejudiced in that regard. Id. at ¶ 33.

       This was a reasonable application of Strickland. The jury heard that police mishandled

the evidence at the crime scene. Even if defense counsel failed to present to the jury every

instance in which police officers could have done a better job in collecting evidence, the other

evidence in the case, primarily Satterwhite’s testimony, was overwhelming. Therefore, I agree

with the court of appeals that Nordrum is not entitled to relief on this claim.

D. Certificate of Appealability

       Under Rule 11 of the Rules Governing Section 2254 cases, I must issue or deny a

certificate of appealability when entering a final order adverse to a petitioner. A certificate of

appealability will not issue unless the petitioner makes “a substantial showing of the denial of

a constitutional right,” 28 U.S.C. § 2253(c)(2), which requires him to demonstrate “that

reasonable jurists would find the district court’s assessment of the constitutional claims

debatable or wrong.” Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel,

13 529 U.S. 473, 484 (2000)). Although the rule allows me to ask the parties to submit

arguments on whether a certificate should issue, it is not necessary to do so in this case. For

the reasons already stated, I conclude that Nordrum has not made a showing, substantial or

otherwise, that his conviction was obtained in violation of clearly established federal law as

decided by the Supreme Court. Because reasonable jurists would not otherwise debate whether

a different result was required, I will not issue Nordrum a certificate of appealability.




                                               11
                                   ORDER

IT IS ORDERED that:

1. Mark Nordrum’s petition for a writ of habeas corpus under 28 U.S.C. § 2254, Dkt.1,
   is DENIED, and this case is DISMISSED. The clerk of court is directed to enter
   judgment for respondent and close this case.

2. A certificate of appealability is DENIED. If Nordrum wishes, he may seek a
   certificate from the court of appeals under Federal Rule of Appellate Procedure 22.

Entered October 28, 2019.

                                   BY THE COURT:

                                   /s/
                                   ________________________________________
                                   JAMES D. PETERSON
                                   District Judge




                                      12
